Citation Nr: 1401750	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-20 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 24, 1996, to July 10, 1996.  He had additional service in an Air National Guard unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran initially appealed the October 2005 RO decision, wherein he was denied service connection for hearing loss, tinnitus, and degenerative disc disease (DDD) of the lumbar spine, but that it was determined that his VA Form 9 was untimely.  In November 2011, the Veteran again sought service connection for hearing loss, tinnitus, and DDD of the lumbar spine.  During the course of the RO's adjudication of the issue of whether new and material evidence had been presented to reopen these previously denied claims, it was determined that the Veteran's July 2007 VA Form 9 was in fact timely filed.  See 38 C.F.R. § 20.305(a) (2013).  The RO subsequently readjudicated the merits of the Veteran's claims based on all evidence of record via a February 2013 supplemental statement of the case (SSOC).  

On August 7, 2013, the Veteran testified at a hearing before the Board, sitting at the RO.  A transcript of that hearing is available by accessing the Veterans Appeals Control and Locator System (VACOLS).  



REMAND

The Board notes that in order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").

With respect to members of the Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22)(C).  INACDUTRA means duty, other than full-time duty, under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(D).  

In this case, the Veteran has achieved "veteran" status by virtue of his verified period of active duty.  Thus, his qualifying as a "veteran" for disability benefits for a disability resulting from injury or disease incurred during service from April 24, 1996, to July 10, 1996, is not in question.  In the instant case, however, the Veteran's claims of service connection are based on injuries alleged to have occurred during his service as an Air National Guardsman.  Specifically, he alleges that he injured his low back during a period of UTA (Unit Training Assembly) and asserts that his hearing loss and tinnitus are attributable to his service duties as a power production specialist.

A review of the record shows that in May 2005, the agency of original jurisdiction (AOJ) requested all service medical records, line of duty determinations, and confirmation of ACDUTRA dates pertaining to the Veteran's Air National Guard service.  Notably, the request listed his period of active duty to be from April 1996 to July 1996 and his National Guard service to be from July 22, 1999, to November 8, 2004.  The Veteran, however, testified that he "did nine years, five months, six days of total service."  Thus, there appears to be discrepancy regarding the Veteran's service dates, especially with regard to the period between July 1996 and July 1999.  Further, although the Veteran's Air National Guard treatment records have been associated with the claims folder, there is no verification of periods of ACDUTRA or INACDUTRA.  

The Board also notes that the Veteran has not been afforded a VA examination in connection with any of the claims.  VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  A medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his claims of service connection for tinnitus and hearing loss, the Veteran has testified regarding the onset of his hearing loss and tinnitus during service and the continuity and worsening of symptoms since then.  The Board notes that the Veteran is competent to testify as to symptoms such as ringing in the ears and decreased hearing acuity.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  Further, the Veteran's NGB Form 22 lists his military occupational specialty (MOS) as electrical power production.  Accordingly, the Board concedes exposure to noise in service, as it is consistent with the Veteran's in-service duties. See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" of "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Based on this evidence, the Board finds that the duty to provide a medical examination in connection with his claims of service connection for hearing loss and tinnitus has been triggered. 

Regarding the Veteran's claim of service connection for a low back disability, the Veteran alleges that he has a current back disability related to a lifting injury sustained during a period of UTA in September 2002.  A medical record dated on September 9, 2002, shows that the Veteran presented with complaints of low back pain, which had been present for two days.  It was noted that the Veteran had injured his back while working out.  The assessment was acute lumbosacral strain/sprain.  X-rays of the lumbar spine revealed degenerative disc disease at L5-S1, with probable lumbarization of the S1 vertebrae.  There was a suggestion that perhaps the Veteran had ruptured a disc, but a magnetic resonance imaging (MRI) scan done in February 2003 failed to reveal any evidence of such.  A July 2004 treatment record records an assessment of "[c]hronic low back pain, mild degenerative changes of L4-L5, that may or may not be related."  Also of record are printouts from the Veteran's MYPAY account that indicate that he received UTA pay for September 7-8, 2002.  

Here, although the evidence suggests that the Veteran may have injured his back during a period of INACDUTRA, it is not clear that he has a current disability related to that injury.  Indeed, x-rays taken at the time of the alleged injury showed existing degenerative changes, but there was no objective evidence of a herniated disc.  Further, while the Veteran has reported chronic low back pain since the alleged September 2002 injury, treatment records indicate that the Veteran's strain was improving and pain alone does not constitute a current disability.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine whether the reported injury appearing to have occurred during a period of INACDUTRA resulted in a chronic disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must confirm the Veteran's military service and verify his dates of service.  The AOJ should to the extent feasible, provide the dates for each period of ACDTURA and/or INACDUTRA performed during the Veteran's service in the Air National Guard.  A specific attempt should be made to verify whether the Veteran was performing INACDUTRA from September 7-8, 2002.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

2.  The Veteran should thereafter be afforded a VA audiology examination to evaluate his claims of service connection for hearing loss and tinnitus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The audiologist should be asked to review the record, take a detailed history from the Veteran, and provide an opinion as to the medical probabilities that any hearing loss or tinnitus first manifested during or is otherwise attributable to any period of active duty, ACDUTRA, or INACDUTRA.  In this regard, the examiner is reminded that noise exposure has been conceded.  A detailed explanation for each opinion should be set forth.

3.  The Veteran should be afforded a VA examination to evaluate his claim of service connection for a low back disability.  The examiner should be asked to review the entire record, take a detailed history from the Veteran, examine the Veteran, and identify all currently diagnosed disabilities related to the lumbar spine.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should then opine as to whether any currently diagnosed low back disability, to include DDD of the lumbar spine, is directly related to the reported lifting injury, stated to have occurred in September 2002.  If the examiner finds that the Veteran's previously diagnosed lumbar strain/sprain is unrelated to any currently diagnosed disability and/or reported pain, the examiner should provide specific reasons for any such finding.  

The examiner's opinions should be based upon both physical examination and consideration of the Veteran's documented history and assertions through review of the claims file.  Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for hearing loss, tinnitus, and a low back disability.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


